Dismissed and Memorandum Opinion filed December 1,
2009.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00971-CR
____________
 
JUAN RODRIGUEZ, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the County Criminal
Court at Law No. 8
Harris County, Texas
Trial Court Cause No. 1539704
 

 
M E M O R
A N D U M   O P I N I O N
Appellant entered a guilty plea to criminal trespass. In
accordance with the terms of a plea bargain agreement with the State, the trial
court sentenced appellant to confinement for two days in the Harris County Jail.
 We dismiss the appeal.  
The trial court entered a certification of the defendant’s
right to appeal in which the court certified that this is a plea bargain case,
and the defendant has no right of appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court’s
certification is included in the record on appeal.  See Tex. R.
App. P.
25.2(d).  The record
supports the trial court’s certification.  See Dears v. State, 154
S.W.3d 610, 615 (Tex. Crim. App. 2005).
Accordingly, we dismiss the appeal.  
 
PER CURIAM
 
Panel consists of Justices
Yates, Frost, and Brown. 
Do Not Publish — Tex. R. App. P. 47.2(b)